888 F.2d 559
FARM CREDIT BANK OF ST. PAUL, formerly known as the FederalLand Bank of St. Paul, Appellee,v.Marvin G. FINSTROM, Geraldine Finstrom, husband & wife, Appellants.
No. 89-5365.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 5, 1989.Decided Oct. 31, 1989.

Finstrom, pro se.
Mark S. Ullery, New Ulm, Minn., for appellee.
Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
PER CURIAM.


1
The Farm Credit Bank of St. Paul filed a complaint in Minnesota state court against Marvin and Geraldine Finstrom seeking restitution of real estate purchased by the bank at a mortgage foreclosure sale.  The Finstroms removed the case to federal district court claiming the bank had violated their constitutional rights and their rights under the 1987 Agricultural Credit Act.  The district court, on its own motion, remanded the case to state court pursuant to 28 U.S.C. Sec. 1447(c), concluding it did not have original federal question or diversity jurisdiction, or removal jurisdiction.  This appeal followed.


2
Remand orders "issued under Sec. 1447(c) and invoking the grounds specified therein--that removal was improvident and without jurisdiction--are immune from review under Sec. 1447(d)."    Thermtron Prods., Inc. v. Hermandsdorfer, 423 U.S. 336, 346, 96 S. Ct. 584, 590, 46 L. Ed. 2d 542 (1976).  See also First Nat'l Bank v. Wright, 775 F.2d 245, 246-47 (8th Cir.1985).  Accordingly, this appeal is dismissed.  See 8th Cir.R. 12(a).